Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-6, 9-11, 21, 22 pending in this application.

Claim Objections
Applicant’s amendments filed 5/29/20 suffice to obviate the objection to Claims 9, 10.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-11, 21, 22 rejected under 35 U.S.C. 103 as being unpatentable over Kim: 20160249127 further in view of Murata: 20140037101 hereinafter Mur.
Regarding claim 1
Kim teaches:
A portable earphone comprising: 
an earphone jack (Kim: ¶ 27-40; Fig 1, 2: jack 310); 
a first microphone unit (Kim: ¶ 27-40; Fig 1, 2: any of microphone(s) 350, 362, 364); 
a first speaker unit and a second speaker unit (Kim: ¶ 27-40; Fig 1, 2: speakers 342, 344);
a noise cancellation unit for cancelling a noise component in the periphery of the portable earphone (Kim: ¶ 27-40; Fig 1, 2: ANC 320); and 
an interface unit for delivering a power source supplied from a mobile terminal to the noise cancellation unit (Kim: ¶ 27-40; Fig 1, 2: jack 310 comprising left input port 321, right input port 322, and power input port 323), 
wherein at least one of the first speaker unit and the second speaker unit operate in concert with a second microphone unit for receiving the noise (Kim: ¶ 12, 28-35; Fig 3: an accessory comprising a headset wherein the headset comprises a right speaker, right audio sensor and right terminal and where the headset further comprises a left speaker, left audio sensor and left terminal)
wherein the interface unit changes its connection switch with at least any one of the first speaker unit, the second speaker unit, and the first microphone unit on the basis of a mode of the mobile terminal while the power source is being delivered to the noise cancellation unit through a microphone line of the earphone jack (Kim: ¶ 27-40; Fig 1, 2: system switchably directs audio from various input ports to various output ports), 
wherein an audio output signal from the mobile terminal is delivered to the first speaker and the second speaker through the noise cancellation unit (Kim: Abstract; ¶ 27-40; Fig 1, 2, 3: audio supplied through left and right jacks provided to noise canceller and then output to speakers), and 
wherein if the mobile terminal corresponds to a bypass mode of the noise cancellation unit, the connection switch is changed to connect the interface with the first speaker and the second speaker for delivering the audio output signal from the mobile terminal to the first speaker and the second speaker without passing through the noise cancelling unit (Kim: ¶ 27-40; Fig 1, 2, 3: bypass modes include microphone mode and legacy mode in which the audio is bypassed through bypass switch 375 and does not pass through the noise cancellation unit)


and decoding of control signals relative to and operative of switching upon any one of the first and second audio line of the earphone jack (Kim: ¶ 27-44; Fig 3, 4, 6, 7: operations of switching upon various device states conveyed by signals from the portable terminal in the form of control signals generative of particular power levels upon the power line)
wherein the decoding unit is connected between the earphone jack and the noise cancellation unit (Kim: ¶ 27-44; Fig 1-4: latch, comparators, and/or detection interface disposed between interface and accessory control decoder 320 and particularly in the form of at least comparator 377 and latch 376 between interface pin 323, and ANC DSP 371)
wherein the portable earphone includes a first switch switched to receive an audio output signal from the mobile terminal  (Kim: ¶ 27-40; Fig 1, 2, 3: switch 373 in receipt of a signal from a connected mobile terminal upon pins 321, 322 operates to direct a right audio to a noise cancellation unit or bypass switch 375)  or 
transmit an audio signal from the first microphone unit to the mobile terminal through a first line (Kim: ¶ 27-40; Fig 1, 2, 3: switch 373 operates to direct a microphone audio to the mobile terminal upon pin 322),


wherein the first switch is connected to the second audio line of the earphone jack and the first microphone unit to transmit the audio signal from the first microphone to the mobile terminal through the second audio line of the earphone jack in a first mode Kim: ¶ 27-40; Fig 1, 2, 3: switch 373 operates to direct a microphone audio to the right audio line of the mobile terminal) and 
wherein when the sensing unit determines a particular user data (Kim: ¶ 27-40; Fig 1, 2, 3),  the first switch is connected to the second audio line of the earphone jack and the noise cancellation unit to receive the audio output signal from the mobile terminal through the first audio line and the second audio line of the earphone jack in a multimedia mode (Kim: ¶ 27-40; Fig 1, 2, 3: in a second position switch 373 connects the right audio and the adaptive noise canceller such that the adaptive noise canceller receives audio from the mobile terminal upon pins 321, 322).
Kim strongly suggests but does not explicitly teach the switching necessary to accomplish the first switch is disconnected from the second audio line of the earphone jack and the first microphone unit, and connected to the second audio line of the earphone jack and the noise cancellation unit to transmit the audio signal from the second microphone unit to the mobile terminal through the second audio line of the earphone jack in the call mode. Examiner has held and maintains that the average skilled practitioner possessed of the Kim disclosure and would have been motivated to practice upon the Kim disclosed accessory device, performing simple substitution to operate noise cancellation based on received control signals from the mobile terminal through a first, second, etc. line in at least the receipt of controlling voltages and wherein control signals received upon the first, second etc. line operate to interpose particular switching states of the plurality audio lines. Examiner has held that so doing would be a matter of simple substitution and further “obvious to try” in as much as the disclosed pins and switching states comprise a finite number of identified and predictable solutions. Kim strongly suggests that the first line may be any of the lines of the interface between the mobile terminal and accessory device by at least simple substitution of control interface commands (compare Fig 11 of the instant application with Kim: Fig 3). 
Further, Kim does not explicitly teach sensing logic operative to determine detachment or attachment of the portable earphone to a user, wherein at least one of the first speaker unit and the second speaker unit have integrated therein a second microphone unit for receiving the noise and a sensing unit for sensing detachment or attachment to a user, wherein when the sensing unit senses the detachment of the first speaker unit or the second speaker unit and thereby directs particular switch states of the device.

As evidenced by Kim and Mur it would have been obvious to the average skill to experiment with potential solutions by using any other pins/pin pairs of the available conductors of the disclosed wired interface between the mobile terminal and an accessory device to realize the solution disclosed by Kim and/or Mur, or indeed any operations desired by the average skilled practitioner. The average skilled practitioner would have recognized the finite number of possibilities and pursued solutions in the course of ordinary experimentation as it would have been obvious to the average skill to try any other of the available conductors upon well-known wired interfacing (i.e. 4, 5, 6 pin type jack/plug configurations, etc.) to implement the claimed control between the mobile terminal and the accessory device. The average skilled practitioner would have experimented upon the variety of pins/pin pairs with reasonable expectations of success and in full expectation of realizing predictable results.

Regarding claim 4
Kim in view of Mur teaches or suggests:
A portable earphone and mobile terminal system, wherein the earphone receives the audio output signal from the mobile terminal through a first line, which is any one of the first audio line and the second audio line, and another second line in a mono type in case of the call mode, and receives the audio output signal from the mobile terminal through the first line and the second line in a stereo type in case of the multimedia mode. (Kim: ¶ 27-43; Fig 1, 2, 3: switches upon the device operate to direct device state for using device or mobile terminal functionality by connecting a microphone, multimedia, etc. for processing, playback, etc.)
Regarding claim 5
Kim in view of Mur teaches or suggests:
A portable earphone and mobile terminal system, wherein the earphone transmits the audio output signal received from the mobile terminal in a mono type through the second line to the first speaker unit and the second speaker unit in case of the call mode (Kim: ¶ 5, 6, 27-43; Fig 1, 2, 3: switches upon the device operate to direct device state for using device or mobile terminal functionality by connecting a microphone, multimedia, etc. for processing, playback, etc.; further switchable operation of such a system utilizing only one of the audio conductors to convey a mono audio signal in the case of a call mode disclosed as well-known routine and conventional)
Regarding claim 6
Kim in view of Mur teaches or suggests:

Regarding claim 9 
Kim in view of Mur teaches or suggests:
A portable earphone and mobile terminal system wherein if a connection switch of at least any one of the first speaker unit and the second speaker unit and the interface unit corresponds to a bypass connection of the noise cancellation unit, the earphone changes the connection switch so that the noise cancellation unit may not be bypassed, when the control signal from the mobile terminal is received. (Kim: ¶ 27-43; Fig 1, 2, 3: switch 375 coupled between signal input ports (L-audio input port 321, R-audio input port 322) and output ports (L-audio output port 326 and R-audio output port 327), when the bypass switch 375 is closed, the L-audio input port 321 and R-audio input port 322 are connected to the L-audio output port 326 and R-audio output port 327 directly, thus bypassing the DSP circuit 371; in this way the use of a bypass functionality operatively determines if a noise cancellation unit may not be bypassed by a flowing signal).  
Regarding claim 10
Kim in view of Mur teaches or suggests:
supra toggles operation of the bypass to allow and/or prevent bypass of the instant DSP).
Regarding claim 11
Kim in view of Mur teaches or suggests:
A portable earphone and mobile terminal system wherein the earphone changes the connection switch of at least any one of the first speaker unit and the second speaker unit and the interface unit to output the audio output signal from the mobile terminal to the first speaker unit and the second speaker unit through the first audio line and the second audio line of the earphone jack in case of a bypass mode of the noise cancellation unit. (Kim: ¶ 27-43; Fig 1, 2, 3: switch 375 coupled between signal input ports (L-audio input port 321, R-audio input port 322) and output ports (L-audio output port 326 and R-audio output port 327), when the bypass switch 375 is closed, the L-audio input port 321 and R-audio input port 322 are connected to the L-audio output port 326 and R-audio output port 327 directly, thus bypassing the DSP circuit 371; in this way the use of a bypass functionality operatively determines if a noise cancellation unit may not be bypassed by a flowing signal).  
Regarding claim 21
Kim in view of Mur teaches or suggests:
A portable earphone and mobile terminal system wherein the decoding unit includes a comparator and a decoder, and wherein an input of the decoder is connected to an output of the comparator. (Kim: ¶ 27-43; Fig 1, 2, 3: decoding unit comprises 
Regarding claim 22
Kim in view of Mur teaches or suggests:
A portable earphone and mobile terminal system wherein the sensing unit includes a proximity sensor. Examiner takes official notice that proximity sensors were well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of more thoroughly performing noise cancellation by better approximating a user relationship with the headset and would have expected predictable results therefrom.

Response to Arguments
Applicant’s arguments in concert with claim amendments, see Remarks and Claims , filed 12/2/20, with respect to the rejection(s) of claim(s) 1, 4-6, 9-11, 21, 22 under 35 USC 103 over Kim in view of Nicholson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim and Murata.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654